                                                                  Case 2:19-cv-01739-JCM-DJA Document 16 Filed 11/12/19 Page 1 of 3


                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Justin A. Shiroff (#12869)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  jshiroff@gabroy.com
                                                              6   Attorneys for Plaintiff Russell LeBarron

                                                              7                            UNITED STATES DISTRICT COURT

                                                              8                                      DISTRICT OF NEVADA

                                                              9     RUSSELL LEBARRON, an individual;                         Case No: 2:19-cv-01739-JCM-DJA

                                                             10                       Plaintiff,
                                                                    vs.                                                      STIPULATION AND ORDER TO
                                                             11                                                              EXTEND TIME TO RESPOND TO
                                                                    INTERSTATE GROUP, LLC; DOES I                            COUNTERCLAIM (ECF NO. 9)
                                                             12     through X; and ROE Corporations XI
                                                                    through XX, inclusive,                                   (SECOND REQUEST)
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                                      Defendant.
                           Henderson, Nevada 89012




                                                             14

                                                             15                        STIPULATION AND ORDER TO EXTEND TIME
                                                                                      TO RESPOND TO COUNTERCLAIM (ECF NO. 9)
                                                             16
                                                                          IT   IS   HEREBY         STIPULATED        AND       AGREED    between   counsel     for
                                                             17
                                                                  Plaintiff/Counter-Defendant Russell LeBarron (“Plaintiff”) and Defendant/Counterclaimant
                                                             18
                                                                  Interstate Group, LLC (“Defendant”) as follows:
                                                             19
                                                                                WHEREAS, on or about August 9, 2019, Plaintiff filed in the Eighth Judicial
                                                             20
                                                                  District Court a Complaint (the “Complaint”), which was assigned Case No. A-19-
                                                             21
                                                                  799959-C (the “Lawsuit”);
                                                             22
                                                                                WHEREAS, on or about September 10, 2019, Plaintiff served the
                                                             23
                                                                  Defendant with the Complaint;
                                                             24
                                                                                WHEREAS, Defendant filed a Notice of Removal with the United States
                                                             25
                                                                  District Court, District of Nevada (ECF No. 1);
                                                             26
                                                                                WHEREAS,           Defendant     filed   its   Answer   and   Counterclaim    (the
                                                             27
                                                                  “Counterclaim”, ECF No. 9) on or about October 14, 2019;
                                                             28
                                                                                                               Page 1 of 3
                                                                  Case 2:19-cv-01739-JCM-DJA Document 16 Filed 11/12/19 Page 2 of 3


                                                              1
                                                                               WHEREAS, Parties stipulated to an extension of time to respond to
                                                              2
                                                                  Defendant's counterclaim (ECF No. 11).
                                                              3
                                                                               WHEREAS, an Order was granted on October 30, 2019 (ECF No. 12)
                                                              4
                                                                  scheduling Plaintiff's responsive pleading to be filed on or before November 15, 2019.
                                                              5
                                                                               WHEREAS, in an effort to conserve costs and time, the Parties plan on
                                                              6
                                                                  engaging in early settlement negotiations and have an Early Neutral Evaluation
                                                              7
                                                                  scheduled for December 4, 2019 (ECF No. 7).
                                                              8
                                                                               WHEREAS, the Parties agree to an additional twenty-six (26) day
                                                              9
                                                                  extension through December 11, 2019, for Plaintiff to respond to the Counterclaim in the
                                                             10
                                                                  event this matter does not resolve at the ENE; and,
                                                             11

                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14
                                                                  ///
                                                             15
                                                                  ///
                                                             16
                                                                  ///
                                                             17
                                                                  ///
                                                             18
                                                                  ///
                                                             19
                                                                  ///
                                                             20
                                                                  ///
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                         Page 2 of 3
                                                                  Case 2:19-cv-01739-JCM-DJA Document 16 Filed 11/12/19 Page 3 of 3


                                                              1
                                                                                WHEREAS, this is the second request for an extension regarding the filing
                                                              2
                                                                  of Plaintiff’s response to Defendant’s Counterclaim, which is made in good faith, not for
                                                              3
                                                                  purposes of delay, to conserve costs and fees that are better put towards settlement at
                                                              4
                                                                  the ENE, and neither party is prejudiced by this extension.
                                                              5

                                                              6
                                                                  Dated this __12th___ day of November 2019.
                                                              7

                                                              8   Dated: November __12_, 2019                  Dated: November _12__, 2019

                                                              9   Respectfully submitted,                      Respectfully submitted,

                                                             10

                                                             11   By /s/ Christian Gabroy, Esq.                By /s/ Malani L. Kotchka, Esq.
                                                                  Christian Gabroy, Esq.                       Malani L. Kotchka
                                                             12   Justin A. Shiroff, Esq.                      Hejmanowski & McCrea LLC
                                                                  The District at Green Valley Ranch           520 South Fourth Street, Suite 320
GABROY LAW OFFICES




                                                                  170 South Green Valley Parkway,              Las Vegas, NV 89101
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                  Suite 280                                    Telephone: (702) 834-8777
                           Henderson, Nevada 89012




                                                             14   Henderson, Nevada 89012                      Fax: (702) 834-5262
                                                                  Fax (702) 259-7704
                                                             15
                                                                  Attorneys for Plaintiff                      Attorneys for Defendant
                                                             16

                                                             17

                                                             18
                                                                                                               IT IS SO ORDERED.
                                                             19
                                                             20
                                                                                                               _________________________________
                                                             21
                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                             22

                                                             23                                                       November 14, 2019
                                                                                                               Dated:________________________

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                         Page 3 of 3
